Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the closest prior art, Nelson et al. (US 6693291), discloses a detector module system for positron emission tomography (col 1, lines 15-32), said detector module system 1000 (Fig 2Dii) comprising: plurality of gamma ray detector modules 102, each of the gamma ray detector modules is a self-contained unit comprising a housing and locking means (removable detectors snap into positions; col 10, lines 39-45), a plurality of interconnection elements wherein each of the interconnection elements is a self-contained unit comprising locking means, wherein each pair of one detector module and one interconnection element comprises mutually engaging locking means for releasably connecting the detector module to the interconnection element  wherein said mutually engaging locking means are further configured to releasably connecting at least two detector modules to said interconnection element, and, each of said gamma ray detector modules comprises a sensor device adapted to detect gamma radiation occurring from short-lived radionuclides radiating from at least one portion of said animal or human body and to generate a radiation output corresponding to the detected gamma radiation, and wherein the detector module system comprises a processing circuitry adapted to receive said radiation output from each of said gamma ray detector modules and to generate a resulting radiation representation for said positron emission tomography event, based on said received radiation output, wherein said plurality of interconnection elements comprises a first subset of interconnection elements being configured to interconnect said detector modules at a first angle relative each other, and a second subset of interconnection elements being configured to interconnect said detector modules at a second angle relative each other, wherein said first angle is different from said second angle (Fig 3e).
However, the prior art fails to disclose or suggest, in combination with the other claimed elements, wherein each of said gamma ray detector modules comprises a processor unit configured to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884